NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


CHRISTOPHER L. CLARK,                         )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D16-2304
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed June 22, 2018.

Appeal from the Circuit Court for
Hillsborough County; Denise A. Pomponio,
Judge.

Howard L. Dimmig, II, Public Defender, and
Deana K. Marshall, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katie Salemi Ashby,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and ATKINSON, JJ., Concur.